266 U.S. 546
45 S.Ct. 195
69 L.Ed. 434
STATE OF OKLAHOMA, Complainant,v.STATE OF TEXAS, Defendant (United States, Intervener).
No. 13.
Supreme Court of the United States
January 5, 1925

1
Mr. S. P. Freeling, of Oklahoma City, Okl., for the State of Oklahoma.


2
Messrs. C. W. Taylor, of Corsicana, Tex., and Orville Bullington and A. H. Carrigan, both of Wichita Falls, Tex., for the State of Texas.


3
The commissioners heretofore designated to run, locate and mark upon the ground portions of the boundary line between the States of Texas and Oklahoma, where it follows the course of the Red River, having this day presented a report, with accompanying maps, showing that they have run, located and marked upon the ground the portion of the boundary along the Fort Augur Area, that is to say, from the westerly end of the Big Bend Area to a southerly extension of the west line of range sixteen west in Oklahoma; and it appearing from such report that the said commissioners have transmitted copies of such report, with the accompanying maps, by registered mail to the Attorney General of the United States, the Attorney General of the State of Texas and the Attorney General of the State of Oklahoma, and have lodged with the clerk fifty additional copies of such report and maps for the use of such private interveners as may apply for them; it is ordered that the said report, with the accompanying maps, be received and filed by the clerk. And it is further ordered that all objections or exceptions to such report, if there be any such objections or exceptions, shall be presented to the court or filed with the clerk within a period of four weeks from this date; and the period heretofore fixed for presenting or filing such objections or exceptions is limited and modified accordingly.